DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The subject matter of this application admits of illustration by a drawing to facilitate understanding of the invention.  Applicant is required to furnish a drawing under 37 CFR 1.81(c).  No new matter may be introduced in the required drawing.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 9, 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kerr (US 20160253997 A1) hereinafter Kerr.
Regarding claim 1, Kerr teaches A method for airborne-sound acoustic monitoring of an exterior and/or an interior of a vehicle (“Examples of voice controlled devices may include smart phones, tablet computers, portable games consoles, televisions, home appliances (e.g. coffee makers, alarm clocks), wearable devices (e.g. smart watches, smart clothing, etc.) and in-vehicle systems.” in ¶[0024]), the method comprising: converting airborne sound into an electrical signal (S) with the aid of at least one microphone (1) (“As shown in FIG. 2, the microphone system 102 detects audio (block 202) using the microphone 110.” in ¶[0029]), conducting the electrical signal (S) to a device for speech and/or noise detection (2) for evaluation (“The detected audio stream is analyzed by the activation phrase detection 
Regarding claim 2, Kerr teaches the method of claim 1, Kerr further teaches the method further comprising wherein the electrical signal (S) is amplified before it is conducted to the device for speech and/or noise detection (2) for evaluation (“As shown in FIG. 3, the microphone system 102 comprises an amplifier 302 (which may also be referred to as a pre-amplifier) which amplifies the detected audio stream (generated by the microphone 110).” in ¶[0035]).
Regarding claim 3, Kerr teaches the method of claim 1, Kerr further teaches the method further comprising wherein the electrical signal (S) is amplified before it is conducted to the device for trigger detection (3) for pre-evaluation (“The activation phrase detection hardware 112 receives the audio samples output by the ADC 304 and then analyses them to determine whether they contain the pre-defined phrase, as described above.” in ¶[0035]).
Regarding claim 9, claim is rejected for being the apparatus comprising at least the same elements and performing at least the same functions performed by the method of rejected claim 1 (see rejection of claim 1 above).
Regarding claim 10, claim is rejected for being the apparatus comprising at least the same elements and performing at least the same functions performed by the method of rejected claim 5 (see rejection of claim 5 above).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4, 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kerr (US 20160253997 A1) hereinafter Kerr in view of Shah et al. (US 20150221307 A1) hereinafter Shah.
Regarding claim 4, Kerr teaches the method of claim 1, Kerr does not specifically disclose the method further comprising wherein at least one additional microphone (1) is brought from an inactive or partially active state into a fully active state when a trigger is detected however, 
Since it is known in the art as evidenced by Shah for an audio method to further comprise wherein at least one additional microphone (1) is brought from an inactive or partially active state into a 
An ordinary skilled in the art would be motivated to modify Kerr with the teachings of Shah for the benefit of improving the sound recognition of the method,
Therefore it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Kerr with Shah.
Regarding claim 5, Kerr teaches the method of claim 1, Kerr further teaches the method further comprising using a microphone (1) having an integrated device for trigger detection (3) and/or an integrated amplifier (4) (“the microphone system 102 comprises an amplifier 302 (which may also be referred to as a pre-amplifier)” in ¶[0035]).
Claims 6, 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kerr (US 20160253997 A1) hereinafter Kerr in view of Mortensen (US 20140257813 A1) hereinafter Mortensen.
Regarding claim 6, Kerr teaches the method of claim 1, Kerr does not specifically disclose the method further comprising wherein the electrical signal (S) and an additional electrical signal (ST) generated with the aid of the device for trigger detection (3) are conducted via a common signal output (5) of the microphone (1) to the device for speech and/or noise detection (2), wherein the electrical signal (S) is preferably superimposed by the additional electrical signal (ST) however, 
Since it is known in the art as evidenced by Mortensen for an audio method to further comprise wherein the electrical signal (S) and an additional electrical signal (ST) generated with the aid of the device for trigger detection (3) are conducted via a common signal output (5) of the microphone (1) to the device for speech and/or noise detection (2), wherein the electrical signal (S) is preferably 
An ordinary skilled in the art would be motivated to modify Kerr with the teachings of Mortensen for the benefit of saving component resources, 
Therefore it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Kerr with Mortensen.
Regarding claim 7, Kerr teaches the method of claim 1, Kerr does not specifically disclose the method further comprising wherein the electrical signal (S) and an additional electrical signal (ST) generated with the aid of the device for trigger detection (3) are conducted to the device for speech and/or noise detection (2) via separate signal outputs (5, 6) of the microphone (1) however, 
Since it is known in the art as evidenced by Mortensen for an audio processing method to further comprise wherein the electrical signal (S) and an additional electrical signal (ST) generated with the aid of the device for trigger detection (3) are conducted to the device for speech and/or noise detection (2) via separate signal outputs (5, 6) of the microphone (1) (“According to this embodiment the recognition signal is transmitted via an independent separate data wire and pad INT_O as illustrated on FIG. 4.” in ¶[0057]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMMAR T HAMID whose telephone number is (571)272-1953.  The examiner can normally be reached on M-F 9-5, Eastern time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 5712727848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMMAR T HAMID/Examiner, Art Unit 2654